ORDER

PER CURIAM.
AND NOW, this 29th day of December, 2005, Merri R. Lane having been suspended from the practice of law in the State of New Jersey for a period of three months by Order of the Supreme Court of New Jersey dated April 5, 2005; the said Merri R. Lane having been directed on August 10, 2005, to inform this Court of any claim she has that the imposition of the identical or comparable discipline in this Commonwealth would be unwarranted and the reasons therefor; and upon consideration of the responses filed, it is
ORDERED that Merri R. Lane is suspended from the practice of law in this Commonwealth for a period of three months, and she shall comply with all the provisions of Rule 217, Pa.R.D.E.